Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 1 of 20 PageID 320



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION


    ANTHONY BACKHURST, an individual, and
    ANGEL CRUZ, an individual,                                            CIVIL ACTION

                             Plaintiffs,
                                                                          Case No. 2:18-cv-061
    v.
                                                                          Judge: Unassigned
    LEE COUNTY, a political subdivision of the State of
    Florida,                                                              Mag. Judge: Carol Mirando

                             Defendant.


           PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION TO DISMISS AND
                       INCORPORATED MEMORANDUM OF LAW

         NOW COME the Plaintiffs, ANTHONY BACKHURST and ANGEL CRUZ (collectively

“Plaintiffs”), by and through undersigned counsel, and file this Response to Defendant’s Motion

to Dismiss and Incorporated Memorandum of Law (Doc. 35), and states as follows:

                             INTRODUCTION & FACTUAL SUMMARY1

         Given its druthers, the Defendant would like nothing more than to never have to face the claims

made by the Plaintiffs. But when two Plaintiffs (who were not the subject of any discipline

whatsoever) are the only employees terminated just a few short weeks after they engaged in

statutorily and constitutionally protected activity, more than just a specter of retaliation is present.

As discussed herein, the Defendant cannot steal a quickie victory and rob the Plaintiffs of their

right to litigate their likely meritorious claims in the same manner its robbed the Plaintiffs of their

public employment.

1        The facts herein are taken from Plaintiff's Amended Complaint (Doc. 34) as they must be considered as true
to determine the instant Motion to Dismiss (Doc. 35). See Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 2200,
167 L.Ed.2d 1081 (2007) (noting that when considering a motion to dismiss for failure to state a claim, courts must
accept all factual allegations in the complaint as true and take them in the light most favorable to plaintiff).

                                                         1
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 2 of 20 PageID 321



   On January 26, 2018, the Defendant removed this case to federal court from the Circuit Court

of the Twentieth Judicial Circuit in Lee County, Florida. Doc. 1. The Plaintiffs, former employees

of the Defendant, have brought this action under 42 U.S.C. §1983 (§1983) for violation of the First

Amendment of the United States Constitution, 31 U.S.C. §3729 (False Claims Act), and F.S.

§112.3187 for violation of Florida’s Public Whistleblowers Act (FPWA). (Doc. 1 at ¶34). In its

Order granting the Plaintiffs’ Motion to Amend (Doc. 33), the Court aptly summarized the relevant

facts as follows:

       The Amended Complaint alleges Plaintiffs Anthony Backhurst (“Backhurst”) and
       Angel Cruz (“Cruz”) were previously employed with Lee County’s animal control
       services. Doc. 2 ¶¶ 9-10. Plaintiffs claim that in 2017, Backhurst testified at the trial
       of a lawsuit filed by other former employees of Lee County asserting whistleblower
       claims. Id. ¶¶ 11, 15. Backhurst’s supervisors allegedly disapproved of his “highly
       critical” testimony. Id. ¶16. On April 24, 2017, Backhurst sent a complaint letter to
       Lee County’s Chief Executive detailing “violations of law, rule and/or regulation,
       in addition to gross mismanagement, malfeasance and misfeasance” of Lee County.
       Id. ¶ 19. His grievances included Lee County “illegally altering public records,
       allowing a grossly unsafe workplace, allowing animal cruelty, a gross waste of
       public funds by . . . overpaying for expensive equipment,” and false claims against
       Lee County by Lee County’s employees engaging in “illegal bid-rigging and
       allowing best-rate fraud to be committed upon” Lee County. Id. ¶ 20.

       On June 2, 2017, Backhurst and Cruz were interviewed by an investigator in
       relation to Backhurst’s complaints. Id. ¶ 22. During the interviews, Backhurst and
       Cruz allegedly disclosed that Lee County was “wasting taxpayer money,”
       “allowing animal cruelty,” and “condoning fraud committed against it that resulted
       in public monies being fraudulently obtained by private parties through false
       claims[.]” Id. ¶26. Plaintiffs allege Lee County terminated them on June 28, 2017,
       following the investigation. Id. ¶ 37. Plaintiffs allege Lee County violated the FCA
       and FFCA by retaliating against Backhurst and Cruz for disclosing their suspicions
       that false claims were being committed against Lee County. Id. ¶¶ 67-89.

   By way of their Second Amended Complaint, the Plaintiffs removed claims under the Florida

False Claims Act (FFCA) and added detail regarding the alleged federal funds at issue. The Second

Amended Complaint adds that “[i]n 2015/2016, the Defendant received approximately




                                                  2
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 3 of 20 PageID 322



$153,706,847 in grants from federal and state agencies, of which approximately $1.3 million was

appropriated to Public Safety (which includes animal services programs).” Doc. 34, ¶70.

   The Plaintiffs’ allegations make clear that the Defendant retaliated against the Plaintiffs after

their engagement in statutorily and constitutionally protected activity. Indeed, at least in so far as

the FCA retaliations claims go, the Court has already held the Second Amended Complaint is

legally sufficient. Apparently undeterred, the Defendant again challenges the viability of the FCA

retaliation count and in so doing makes the same arguments the Court already rejected when the

Defendant challenged the Plaintiffs’ Motion to Amend. Furthermore, by attempting to argue

Plaintiff Backhurst’s sworn testimony given subject to a subpoena is not protected under the First

Amendment, the Defendant is squarely met by the buzz-saw of the U.S. Supreme Court’s holding

in Lane v. Franks, which held that the First Amendment protects a public employee who provides

truthful sworn testimony, compelled by subpoena, outside the scope of his ordinary job

responsibilities. Lane v. Franks, 573 U.S. 228, 134 S. Ct. 2369, 2372 (2014). In regard to the

balance of the Plaintiffs’ First Amendment claims, the Defendant basically asks the Court to apply

a Rule 9 pleading standard where no such standard is required under Rule 8. The Plaintiffs have

alleged the subject matter of their grievances and the manner in which those grievances were

delivered, which is sufficient at the pleading stage. The Defendant also questions whether the

Plaintiffs’ have spoken on matters of public concern. But, as discussed herein, its arguments are

without merit. Finally, the Defendant makes the mistake of arguing that an exhaustion of remedies

under the PWA is subject to a Rule 12(b)(1) analysis. The Eleventh Circuit has weighed in on this

issue and held that challenges to the exhaustion of administrative remedies are subject to a Rule

12(b)(6) analysis, and under that standard, exhaustion of administrative remedies may be generally

pled.



                                                  3
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 4 of 20 PageID 323



    The Defendant’s Motion ignores both the plain allegations in the Second Amended Complaint

and controlling case law. Instead, the Defendant either misapprehends or misrepresents the factual

allegations, attempting to shoehorn this case into inapposite case law. The allegations of the

Second Amended Complaint are more than sufficient to plausibly state entitlement to relief and,

for the reasons discussed in greater detail infra, the Defendant’s Motion is due to be denied.

                                    MEMORANDUM OF LAW

    I.      Legal Standard.

    In deciding a motion to dismiss, the Court is required to view the complaint in the light most

favorable to the plaintiff. See Murphy v. Federal Deposit Ins. Corp., 208 F.3d 959, 962 (11th Cir.

2000). In deciding a motion to dismiss, the Court must accept all factual allegations in a complaint

as true and take them in the light most favorable to the plaintiffs. Christopher v Harbury, 536 U.S.

403, 406, 122 S. Ct. 2179, 153 L. Ed. 2d 413 (2002). However, dismissal for failure to state a claim

upon which relief may be granted does not require appearance, beyond a doubt. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 561- 563, S. Ct. 127 S. Ct. 1955, 167 L. Ed 2d 929 (2007) (abrogating

Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)).

    A complaint should not be dismissed unless it appears beyond doubt that a plaintiff can prove

no set of facts that would entitle him to relief. Conley v. Gibson, 355 U.S. 41, 45-46 (1957)

(footnote omitted); Marsh v. Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir. 2001 (en banc)).

To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(U.S. 2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Id., at 556, 127 S. Ct. 1955, 167



                                                    4
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 5 of 20 PageID 324



L. Ed. 2d 929. The plausibility standard is not akin to a "probability requirement," but it asks for

more than a sheer possibility that a defendant has acted unlawfully. Ibid. When there are well-pled

factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief. Iqbal at 1950.

    To satisfy the pleading requirements of Fed. R. Civ. P. 8, a complaint must simply give the

defendants fair notice of what the plaintiff’s claim is and the grounds upon which it rests. Bell

Atlantic at 555; Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512, 122 S. Ct. 992, 152 L. Ed. 2d 1

(2002). Although the pleading standard announced in Fed R. Civ. P. 8 does not require “detailed

factual allegations,” it does demand more than an unadorned, “the-defendant-unlawfully-harmed-

me accusation.” Sinaltrainal v. Coca-Cola Co., 578 F. 3d 1252, 1268 (11th Cir. 2009) (citing

Ascroft v. Iqbal, ----- U.S.----, 129 S. Ct. 1937, 1949, 173 L. Ed 2d 868 (2009). Dismissal is

warranted under Fed. R. Civ. P. 12(b)(6) if, assuming the truth of the factual allegations of

plaintiff’s complaint, there is a dispositive legal issue which precludes relief. Simplexgrinnell, L.P.

v. Ghiran, 2007 WL 2480352 (M.D. Fla. August 29, 2007) (citing Neitzke v. Williams, 490 U.S.

319, 326, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989); Brown v. Crawford County, Georgia, 960

F.2d 1002, 1009-1010 (11th Cir. 1992). The standard on a 12(b)(6) motion is not whether the

plaintiff will ultimately prevail in his or her theories, but whether the allegations are sufficient to

allow the plaintiff to conduct discovery in an attempt to prove the allegations. See Jackam v.

Hospital Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579 (11th Cir. 1986).

    II.     The Court has Already Held that the Plaintiffs Have Properly Pled a Cause of
            Action for FCA Retaliation.

    When the Plaintiffs sought leave to amend, the Defendant opposed and argued that the FCA

claim failed because Plaintiffs did not specifically allege that the Defendant made any claim to

obtain federal funds, and there “is no connection to the federal government or the FCA” in the

                                                   5
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 6 of 20 PageID 325



proposed amendment. Doc. 29. at 12-13. Further, the Defendant asserted that at best, the amended

retaliation claim “suggests that the County, as a whole, received some federal funding, which is

not sufficient to state a retaliation claim under the FCA.” Id. at 14 (citing McCrary v. Knox County,

Ind., 200 F. Supp. 3d 782, 793 (S.D. Ind. Aug. 4, 2016)). The Court disagreed.

   In granting the Plaintiffs’ Motion to Amend, the Court conducted a detailed analysis of the

controlling case law and the factual allegations of the Second Amended Complaint. As

summarized by the Court:

       To state an FCA retaliation claim under Section 3730(h), however, a complaint
       must only allege: (1) the plaintiff engaged in “protected activity” as defined by the
       FCA; (2) the plaintiff’s employer knew of the protected activity; and (3) the
       employer took adverse action against the plaintiff in response to the protected
       activity. Hale v. Moreland Altobelli Associates, Inc., No. 1:14-cv-00065-WCO,
       2014 WL 12235187, at *3 (N.D. Ga. Sept. 4, 2014) (citing Mann v. Heckler & Koch
       Defense, Inc., 630 F.3d 338, 342 (4th Cir. 2010)). The FCA defines protected
       activity as “lawful acts done by the employee . . . in furtherance of an action under
       this section or other efforts to stop 1 or more violations of [the FCA].” 31 U.S.C. §
       3730(h)(1)… Unlike a claim under Section 3729, a retaliation claim only requires
       the plaintiff to plead facts “sufficient to show that the defendant retaliated against
       the plaintiff for attempting to stop an actual or reasonably suspected violation of
       Section 3729 of the [FCA]” but the plaintiff “need not allege with particularity the
       fraud that the plaintiff purportedly reported to the defendant.” U.S. ex rel. Ashmore
       v. 1st Financial, Inc., No. 8:16-cv-1387-T-23JSS, 2018 WL 310032, at *2 (M.D.
       Fla. Jan. 5, 2018) (citing Sanchez, 596 F.3d at 1304)). Because a retaliation claim
       does not depend necessarily on allegations of fraud, a complaint must only state “a
       short and plain statement of the claim showing that the [plaintiff] is entitled to
       relief[.]” Fed. R. Civ. P. 8(a); Sanchez, 596 F.3d at 1304.

   But the Defendant’s Motion continues to misapprehend that FCA retaliation claims are not

subject to the Rule 9 pleading standard required in qui tam actions but rather are subject to Rule

8’s short, plain statement requirement, which standard is met here. Indeed, this Court decided a

very similar case in Ashmore and rejected the same argument the Defendant tries to put forth for a

second time in this case:

       In a case decided by another court in this district, Ashmore, the relator filed a
       complaint against the defendant, 1st Financial Inc., alleging violations of Section

                                                 6
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 7 of 20 PageID 326



       3729 of the FCA and a retaliation claim under Section 3730(h). 2018 WL 310032,
       at *1-2. The relator alleged the defendant “lent money to prospective mortgagors
       in violation of unspecified ‘underwriting standards and guidelines’” and sold
       mortgages to third-party investors, who then sold the loans to Fannie Mae and
       Freddie Mac; and “[a]lthough the complaint contain[ed] no allegation that a
       mortgagor defaulted . . . the relator conclude[d] that the United States ‘sustained
       reporting the purported fraud to a supervisor.” Id. The defendant moved to dismiss
       the complaint under Rules 9(b) and 12(b)(6), and the court granted the motion as to
       the Section 3729 claim but denied it as to the retaliation claim. Id. at *2-3. In
       dismissing the Section 3729 claim, the court found that “no facts specifically
       connect[ed] the loan[s] to the United States” other than “unsubstantiated
       allegation[s]” that Fannie Mae and Freddie Mac purchased the loans. Id. at *1. The
       court also noted that Fannie Mae and Freddie Mac are private corporations,
       although chartered by Congress, and liability under the FCA requires the
       involvement of the federal government. Id. at *2. The court declined to dismiss the
       retaliation claim, however, stating: “Because the relator alleges generally—albeit
       confusingly—that he reported to a supervisor suspected fraud against the United
       States and that 1st Financial consequently fired him, the relator states a claim for
       retaliation.” Id. The court noted that a retaliation claim requires only well- pleaded
       facts sufficient to show the defendant retaliated against the plaintiff for attempting
       to stop “an actual or reasonably suspected violation of Section 3279[.]” Id.
       (emphasis added by Court).

   In rejecting the Defendant’s argument, the Court made clear that:

       Like in Ashmore, Plaintiffs allege “generally” that they reported to a third-party
       investigator and Lee County’s Chief Executive what they believed constituted fraud
       against the federal government committed by Lee County, and that Lee County
       terminated them in response. See 2018 WL 310032, at *2; Doc. 26-1 ¶¶ 20, 68-73,
       77-81. Further, similar to Ashmore, although Plaintiffs’ description of the fraud and
       the connection to the federal government is confusing and non-specific, Plaintiffs
       allege facts to show they “reasonably suspected” Lee County was violating the
       FCA. See 2018 WL 310032, at *2; Doc. 26-1 ¶¶ 70-72. Although Plaintiffs’ factual
       allegations would likely not be sufficient to state a Section 3729 claim that Lee
       County actually submitted false claims to the United States, Plaintiffs were not
       required to allege with particularity the fraud committed by Lee County in their
       retaliation claim. See 2018 WL 310032, at *2; Sanchez, 596 F.3d at 1304 (plaintiff
       stated claim for FCA retaliation despite failing to state a claim under Section 3729).
       Thus, the Court finds Plaintiffs’ retaliation claim in the Second Amended
       Complaint would not “necessarily fail” and the amendment is not futile. See St.
       Charles Foods, Inc., 198 F.3d at 822.

   Judge Mirando’s analysis was spot on -- the Plaintiffs’ Second Amended Complaint was not

futile then and it is not subject to dismissal now. As such, the Defendant’s Motion is due to be



                                                 7
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 8 of 20 PageID 327



denied.

    III.    The Plaintiffs’ First Amendment Claims are Properly Pled.

            a. Lane is On Point as to Plaintiff Backhurst’s Subpoenaed, Sworn Testimony.

    The Defendant’s challenge to Plaintiff Backhurst’s First Amendment retaliation claim runs

about as squarely into binding precedent as could be possible. Seemingly aware of this, the

Defendant’s Motion convolutedly and confusingly attempts to distinguish the instant set of facts

from Lane v. Franks, 573 U.S. 228, 134 S. Ct. 2369, 2372 (2014). Its’ attempt fails.

    In Lane, a public employee, Edward Lane, was fired after testifying under oath before a grand

jury and twice at a criminal trial pursuant to subpoena. Id. at 2375. It was undisputed that Lane's

testimony was not given pursuant to his official duties. Id. at 2378 n.4. The Supreme Court held

that the First Amendment protected Lane's speech because "[t]ruthful testimony under oath by a

public employee outside the scope of his ordinary job duties is speech as a citizen for First

Amendment purposes. That is so even when the testimony relates to his public employment or

concerns information learned during that employment." Id. at 2378. Lane thus clarified that

Garcetti divests speech of First Amendment protection when it is uttered pursuant to a public

employee's official duties -- not just if it merely concerns or relates to those duties. Id. at 2379.

The Lane plaintiff spoke pursuant to an independent duty, binding all private citizens: to testify

truthfully in judicial proceedings. Id. at 2379. The fact that Lane's testimony concerned

information acquired in his official capacity did not change the source of his obligation to testify.

Id. Instead, Lane asks the Court to determine whether the employee spoke pursuant to his "ordinary

job duties." 134 S. Ct. at 2378. If the speech is part of his ordinary job duties, then he is speaking

as an employee; if it is not, then he is speaking as a citizen.

    The allegations in the Second Amended Complaint are almost a mirror image of the facts in



                                                   8
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 9 of 20 PageID 328



Lane. Plaintiff Backhurst was under subpoena to testify and did testify under oath and against the

Defendant, just like in Lane. Doc. 34, ¶¶15-17. Indeed, per Lane, Plaintiff Backhurst spoke

pursuant to an independent duty, binding all private citizens: to testify truthfully in judicial

proceedings. Nowhere is there any indication in the Complaint that testifying under subpoena in

such a case was part of Backhurst’s ordinary job duties. And because Lane holds that a public

employer violates an employee's First Amendment rights by firing him because of his truthful

sworn testimony that was compelled by subpoena and occurred outside the scope of his ordinary

job responsibilities, Plaintiff Backhurst’s his speech under oath and subject to subpoena

appropriately garners First Amendment protection and the Defendant’s Motion is therefore due to

be denied. Mikko v. City of Atlanta, 857 F.3d 1136, 1147 (11th Cir. 2017)(citing Lane at 2378).

   The Defendant’s next challenge, a suggestion that a causal connection must be pled, is

similarly without merit. The Defendant overlooks or ignores that a complaint asserting

employment discrimination need not contain specific facts establishing a prima facie case.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511, 122 S. Ct. 992, 997, 152 L. Ed. 2d 1 (2002). The

Supreme Court explained that the burden-shifting analysis in employment discrimination claims

is an evidentiary standard rather than a pleading standard. Id. at 510, 122 S. Ct. at 997. Stated

differently, the prima facie case relates to the employee's burden of presenting evidence that raises

an inference of discrimination. The issue is not whether a plaintiff will ultimately prevail but

whether the claimant is entitled to offer evidence to support the claims. Swierkiewicz at 511. As

the Supreme Court explained in Swierkiewicz:

       … it is not appropriate to require a plaintiff to plead facts establishing a prima facie
       case because the McDonnell Douglas framework does not apply in every
       employment discrimination case. For instance, if a plaintiff is able to produce direct
       evidence of discrimination, he may prevail without proving all the elements of a
       prima facie case. See Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121, 83
       L. Ed. 2d 523, 105 S. Ct. 613 (1985) ("The McDonnell Douglas test is inapplicable

                                                  9
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 10 of 20 PageID 329



       where the plaintiff presents direct evidence of discrimination"). Under the Second
       Circuit's heightened pleading standard, a plaintiff without direct evidence of
       discrimination at the time of his complaint must plead a prima facie case of
       discrimination, even though discovery might uncover such direct evidence. It thus
       seems incongruous to require a plaintiff, in order to survive a motion to dismiss, to
       plead more facts than he may ultimately need to prove to succeed on the merits if
       direct evidence of discrimination is discovered.

       Moreover, the precise requirements of a prima facie case can vary depending on
       the context and were "never intended to be rigid, mechanized, or ritualistic." Furnco
       Constr. Corp. v. Waters, 438 U.S. 567, 577, 57 L. Ed. 2d 957, 98 S. Ct. 2943 (1978);
       see also McDonnell Douglas, supra, at 802, n. 13 ("The specification . . . of the
       prima facie proof required from respondent is not necessarily applicable in every
       respect to differing factual situations"); Teamsters v. United States, 431 U.S. 324,
       358, 52 L. Ed. 2d 396, 97 S. Ct. 1843 (1977) (noting that this Court "did not purport
       to create an inflexible formulation" for a prima facie case); Ring v. First Interstate
       Mortgage, Inc., 984 F.2d 924, 927 (CA8 1993) ("To measure a plaintiff's complaint
       against a particular formulation of the prima facie case at the pleading stage is
       inappropriate"). Before discovery has unearthed relevant facts and evidence, it may
       be difficult to define the precise formulation of the required prima facie case in a
       particular case. Given that the prima facie case operates as a flexible evidentiary
       standard, it should not be transposed into a rigid pleading standard for
       discrimination cases.

   And recently, the Eleventh circuit has reaffirmed that McDonnell Douglas is an evidentiary

standard, not a pleading standard. Andrews v. City of Hartford, 700 F. App'x 924, 926 (11th Cir.

2017). The Supreme Court's later decision in Twombly did not alter this distinction. Id.

Consequently, the Defendant’s argument that a causal connection must be pled is wholly without

merit and its Motion is due to be denied.

           b. Plaintiffs’ Petitioning for Redress of Grievances Is Protected Under the First
              Amendment.

   The First Amendment allegations do not end there, however as the Plaintiffs both that the

Defendant violated their First Amendment rights under the Petition Clause by retaliating against

them after they petitioned for redress of their grievances. The Defendant essentially avers that the

Second Amended Complaint fails to allege a First Amendment retaliation claim based on the

Petition Clause because the Plaintiffs’ petitioning did not focus on the public at large. The

                                                10
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 11 of 20 PageID 330



Defendant’s position is incorrect.

                    i. The Petition Clause Protects the Right of Individuals to Petition the
                       Government for Redress of Grievances.

    The right to petition the Government is "one of 'the most precious of the liberties safeguarded

by the Bill of Rights.'" Mirabella v. Villard, 853 F.3d 641, 653 (3d Cir. 2017). A petition may

consist of a "personal grievance addressed to the government" and may be an oral grievance.

Borough of Duryea v. Guarnieri, 564 U.S. 379, 394, 131 S. Ct. 2488, 180 L. Ed. 2d 408 (2011);

see Mack v. Warden, Loretto FCI, 839 F.3d 286, 299 (3d Cir. 2016). The right to petition "extends

to all departments of the Government," California Motor Transport Company v. Trucking

Unlimited, 404 U.S. 508, 510, 92 S. Ct. 609, 30 L. Ed. 2d 642 (1972), including police departments,

Gable v. Lewis, 201 F.3d 769, 771 (6th Cir. 2000); see Garcia v. Montgomery Cnty., 145 F. Supp.

3d 492, 514 (D. Maryland 2015) (the right of private citizens to petition for the redress of

grievances extends particular to matters of public concern such as the unlawful actions of police

officers). It "allows citizens to express their ideas, hopes, and concerns to their government and

their elected representatives . . . ." Guarnieri. at 2495.

    The right of free speech includes not only the affirmative right to speak, but also the right to

be free from retaliation by a public official for exercising that right. Floyd v. Cty. of Miami-Dade,

No. 17-CV-21709, 2017 U.S. Dist. LEXIS 76631, at *9 (S.D. Fla. May 18, 2017). Therefore,

"[a]ny form of official retaliation for exercising one's freedom of speech, including prosecution,

threatened prosecution, bad faith investigation, and legal harassment, constitutes an infringement

of that freedom." Smith v. Plati, 258 F.3d 1167, 1176 (10th Cir. 2001). Allegations that a

government employer violated an employee's right to petition must be evaluated under the same

standard as Speech Clause claims: in order to be actionable, the public employee must petition the

government as a citizen on a matter of public concern. Guarnieri, at 2500. But courts should not

                                                   11
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 12 of 20 PageID 331



presume there is always an essential equivalence in the two Clauses or that Speech Clause

precedents necessarily and in every case resolve Petition Clause claims. See id., at 2495.

Interpretation of the Petition Clause must be guided by the objectives and aspirations that underlie

the right. Id. A petition conveys the special concerns of its author to the government and, in its

usual form, requests action by the government to address those concerns. Sure-Tan, Inc. v. NLRB,

467 U.S. 883, 896-897 (1984).

    The government may not misuse its role as employer unduly to distort this deliberative process.

See Garcetti, 547 U.S., at 419, 126 S. Ct. 1951, 164 L. Ed. 2d 689. Public employees are “the

members of a community most likely to have informed and definite opinions” about a wide range

of matters related, directly or indirectly, to their employment. Pickering v. Bd. of Ed. of Twp. High

Sch. Dist. 205, Will Cnty., Illinois, 391 U.S. 563, 572, 88 S.Ct. 1731, 1734-35, 20 L.Ed.2d 811

(1968). Just as the public has a right to hear the views of public employees, the public has a right

to the benefit of those employees' participation in petitioning activity. Petitions may “allow the

public airing of disputed facts” and “promote the evolution of the law by supporting the

development of legal theories,” BE&K Constr. Co. v. NLRB, 536 U.S. 516, 532, 122 S. Ct. 2390,

2399 (2002) (internal quotation marks omitted), and these and other benefits may not accrue if one

class of knowledgeable and motivated citizens is prevented from engaging in petitioning activity.

When a public employee seeks to participate, as a citizen, in the process of deliberative democracy,

either through speech or petition, “it is necessary to regard the [employee] as the member of the

general public he seeks to be.” Pickering, supra, at 574.2




2         The right of petition applies with equal force to a person's right to seek redress from all branches of
government. Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510, 92 S. Ct. 609, 611 (1972). The right
of access to the courts is indeed but one aspect of the right of petition. Id. The Supreme Court has found that this right
of access "governs the approach of citizens or groups of them to administrative agencies (which are both creatures of
the legislature, and arms of the executive)." Id.

                                                           12
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 13 of 20 PageID 332



                   ii. First Amendment Legal Framework.

   Time and again, the Supreme Court has reiterated that "[s]peech by citizens on public concerns

lies at the heart of the First Amendment, which 'was fashioned to assure unfettered interchange of

ideas for the bringing about of political and social changes desired by the people.'" Lane at 2377

(quoting Roth v. United States, 354 U.S. 476, 484, 77 S.Ct. 1304, 1 L.Ed.2d 1498 (1957)). And

"[t]his remains true when speech concerns information related to or learned through public

employment." Id. For it is well established that the acceptance of public employment does not

require the employee to relinquish their constitutional rights, especially those afforded under the

First Amendment. Id.

   But a public employee's right to disseminate information is not absolute. Instead, the Supreme

Court has "acknowledged the government's countervailing interest in controlling the operation of

its workplaces" because "[g]overnment employers, like private employers, need a significant

degree of control over their employees' words and actions; without it, there would be little chance

for the efficient provision of public services." Id. Consequently, "[t]he problem in any case is to

arrive at a balance between the interests of the [government employee], as a citizen, in commenting

upon matters of public concern and the interest of the State, as an employer, in promoting the

efficiency of the public services it performs through its employees." Pickering at 568.

   The Supreme Court first announced "some of the general lines along which an analysis of

the[se] controlling interests should run" in Pickering, 391 U.S. at 569, 88 S.Ct. 1731. From these

general lines, two inquiries emerged to guide interpretation of the First Amendment protection

provided to a public employee's speech. The first inquiry asks whether the employee spoke on a

matter of public concern. Garcetti, 547 U.S. 410, 418, 126 S.Ct. 1951, 164 L.Ed.2d 689 (2006)

(citing Pickering, 391 U.S. at 568, 88 S.Ct. 1731). If not, then the employee is not entitled to First



                                                 13
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 14 of 20 PageID 333



Amendment protection for his or her employer's reaction to the speech. Id. (citing Connick v.

Myers, 461 U.S. 138, 147, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983)). But if the answer to this first

inquiry is yes, then the Court is alerted to the possibility of a First Amendment claim. The Court

must then proceed to the second inquiry of the Pickering framework, and the relevant question

becomes whether the defendant government entity had an adequate justification for treating the

plaintiff employee differently from any other member of the general public. Id. (citing Pickering,

391 U.S. at 568, 88 S.Ct. 1731).

   Nearly forty years after the Pickering framework first emerged, the Supreme Court modified

the first inquiry in Garcetti, 547 U.S. 410, 126 S.Ct. 1951, 164 L. Ed. 2d 689. In doing so, the

Supreme Court emphasized that courts must consider not only whether the plaintiff was speaking

on a matter of public concern, but also whether the plaintiff was speaking as a private citizen or as

a public employee. Id. at 418, 126 S.Ct. 1951. As the Garcetti Court explained, "when public

employees make statements pursuant to their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does not insulate their

communications from employer discipline." Id. at 421, 126 S.Ct. 1951. After this modification,

the first inquiry of the Pickering framework now asks "whether the employee spoke as a citizen

on a matter of public concern." Id. at 418, 126 S.Ct. 1951; see also D'Angelo v. Sch. Bd. of Polk

Cnty., Fla., 497 F.3d 1203, 1209 (11th Cir. 2007) (collecting cases that note Garcetti significantly

modified the first inquiry of the Pickering framework).

   Most recently, the Supreme Court clarified its holding in Garcetti, finding that courts were

reading the case too broadly. Lane, at 2379. In Lane, the Supreme Court turned down reasoning

"that, because [a plaintiff] learned of the subject matter of his testimony in the course of his

employment with [the defendant government entity], Garcetti requires that his testimony be treated



                                                 14
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 15 of 20 PageID 334



as the speech of an employee rather than that of a citizen." Id. (citation omitted). In doing so, the

Supreme Court noted that "Garcetti said nothing about speech that simply relates to public

employment or concerns information learned in the course of public employment." Id. The Court

then went on to clarify that "the mere fact that a citizen's speech concerns information acquired by

virtue of his public employment does not transform that speech into employee—rather than

citizen—speech." Id. Rather, "[t]he critical question under Garcetti is whether the speech3 at issue

is itself ordinarily within the scope of an employee's duties, not whether it merely concerns those

duties." Id.

                     iii. The Second Amended Complaint Supports That the Plaintiffs
                          Petitioned as Private Citizens.

    With this framework in mind, the Court must first determine whether the Plaintiffs’ petitions

were as private citizens or as public employees within the scope of their duties. Id. At this stage,

the only issue before the Court then is whether the Plaintiffs petitioned the Defendant on a matter

of public concern, rather than a private employment issue.

    Nowhere in the Second Amended Complaint does it appear that Plaintiffs’ ordinary job duties

included reporting or grieving the topics discussed at ¶21 of the Second Amended Complaint. And

while the Defendant is correct in part that Plaintiffs’ petitions did mention their inability to safely

discharge their duties, that was by no means the sole focus of the Plaintiffs’ petitions. Throughout

their Second Amended Complaint (and specifically in ¶21 of their Second Amended Complaint),

the Plaintiffs detail the matters of obvious public concern they brought a petition for, which are

plainly outside of their ordinary duties as supervisors of field operations in the Defendant’s animal

control department. The Defendant can hardly claim with a straight face that Plaintiffs’ grievances

regarding the following were somehow remotely part of the Plaintiffs’ ordinary job duties:


3       Or in this case, a petition.

                                                  15
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 16 of 20 PageID 335



          The Defendant illegally altering public records;

          The Defendant allowing animal cruelty;

          The Defendant committing a gross waste of public funds by the Defendant overpaying

           for expensive equipment, and;

          The Defendant allowing false claims against the Defendant by virtue of Defendant’s

           employees engaging in illegal bid-rigging and allowing best-rate fraud to be committed

           upon the Defendant.

   Indeed, none of those are personal grievances. And to confirm the same, the Second Amended

Complaint plainly alleges that “[f]iling such grievances and reporting this sort of wrongdoing was

not part of the Plaintiffs’ job duties.” Id., at ¶28. Each Plaintiff “proffered both their grievances

but also ideas to improve the Defendant, a public body, and seek change for the betterment of the

general public.” Id., ¶31.

   Nowhere on the face of the Second Amended Complaint is there any language to the contrary,

and thus there is no basis upon which to accept the Defendant’s unsupported proclamation that the

Plaintiffs’ petitions were part of their ordinary job duties. The fact that Plaintiffs included

themselves and their inability to safely discharge their duties does not moot their overall objective.

It is clear that the Plaintiffs were interested in bringing meaningful change for the general public,

and not just themselves. And political or governmental change for the general public is

undoubtedly a private petition on a matter of public concern. See Lane, at 2380 (describing how a

matter of public concern includes "any matter of political, social, or other concern to the

community"). Thus, at this stage in the litigation, the Court ought to conclude that Plaintiffs’

petitioning clearly qualify as citizen — rather than employee — petitioning.




                                                 16
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 17 of 20 PageID 336



                  iv. The Second Amended Complaint Supports that the Plaintiffs
                      Petitioned on Matters of Public Concern.

   Next, the Court must consider whether Plaintiffs’ petitions as citizens was on matters of public

concern- there is no doubt they were. The Supreme Court has routinely held that "[e]xposing

governmental inefficiency and misconduct is a matter of considerable significance." Garcetti, 547

U.S. at 425, 126 S.Ct. 1951; see also Lane, at 2380 ("The content of Lane's testimony — corruption

in a public program and misuse of state funds — obviously involves a matter of significant public

concern."). Based on this clear Supreme Court precedent, there is little doubt that the content of

Plaintiffs’ petitions — the Defendant illegally altering public records, allowing animal cruelty,

allowing a gross waste of public funds by the Defendant overpaying for expensive equipment,

false claims against the Defendant by virtue of Defendant’s employees engaging in illegal bid-

rigging and allowing best-rate fraud to be committed upon the Defendant, failing to adhere to a

court order and the Defendant’s allowing various violations of Title VII of the Civil Rights Act of

1964, including condoning public employees giving Nazi-salutes in public — were on matters of

public concern.

                   v. The Second Amended Complaint Does Not Show Any Adequate
                      Justification For Defendant Treating Plaintiffs Differently Than
                      Members of the General Public.

   Having demonstrated that the Plaintiffs petitioned as private citizens on matters of public

concern, the Court must proceed to the second inquiry of the Pickering framework: whether the

Defendant had an adequate justification for treating Plaintiffs differently from any other member

of the general public. Garcetti, 547 U.S. at 418, 126 S.Ct. 1951. Here, Defendant fails to raise any

governmental interests that illustrate Plaintiffs’ petitions should not be afforded First Amendment

protection. Nor does the Defendant argue that the Defendant treats every other member of the

general public in the same manner. Without such an argument, Defendant must provide an

                                                17
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 18 of 20 PageID 337



alternative argument — asserting that the Defendant had an adequate justification for treating

Plaintiffs differently — in order to defeat Plaintiffs’ First Amendment claim. But the Defendant

fails to raise that argument either. Consequently, at this stage in the litigation, the Court ought to

conclude that Plaintiffs’ petitions are entitled to protection under the First Amendment.

   IV.     Exhaustion of Remedies is a Rule 12(b)(6) Challenge and Exhaustion May Be
           Generally Pled.

   Contrary to the Defendant’s suggestion, challenges to the exhaustion of administrative

remedies arise under Rule 12(b)(6), not Rule 12(b)(1). Indeed, in similar circumstances, the

Eleventh Circuit has held that exhaustion of administrative remedies requirement functions as an

administrate precondition to suit, rather than a jurisdictional prerequisite that would trigger

application of Rule 12(b)(1). See Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393, 102 S.

Ct. 1127, 71 L. Ed. 2d 234 (1982) ("We hold that filing a timely charge of discrimination with the

EEOC is not a jurisdictional prerequisite to suit in federal court, but a requirement that, like a

statute of limitations, is subject to waiver, estoppel, and equitable tolling."); Jackson v. Seaboard

Coast Line R. Co., 678 F.2d 992, 1003 (11th Cir. 1982) (citing Zipes and concluding "that the

conditions precedent to filing a Title VII suit are not jurisdictional prerequisites"). As such, the

Court is due to find that the Defendant’s exhaustion challenge is more appropriately treated under

the Rule 12(b)(6) failure to state a claim standard. See, e.g., McIntyre v. Aurora Cares, LLC, No.

CA 10-0208–KD–C, 2011 U.S. Dist. LEXIS 79775, 2011 WL 2940939, at *2 n.3 (S.D. Ala. July

21, 2011) ("[C]ourts tend to treat such motions as seeking dismissal in accordance with Rule

12(b)(6) as opposed to Rule 12(b)(1)."); Banks v. Ackerman Security Systems, Inc., No. 1:09-CV-

0229-CC, 2009 U.S. Dist. LEXIS 30596, 2009 WL 974242, at *2 n. 3 (N.D. Ga. April 10, 2009);

Crawford v. Winter, No. 2:07-cv-702-FtM-29SPC, 2008 U.S. Dist. LEXIS 60002, 2008 WL

3260509, at *1 (M.D. Fla. Aug.7, 2008) (considering motion to dismiss for failure to exhaust

                                                 18
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 19 of 20 PageID 338



administrative remedies pursuant to Rule 12(b)(6) rather than Rule 12(b)(1)).

    It being well-settled that Rule 12(b)(6) controls an exhaustion of administrative remedies

challenge in a motion to dismiss, the only issue for the Court to decide at this early juncture is

whether the complaint alleges a satisfaction of a condition precedent under Rule 9(c), and this need

only be alleged generally. See Markwart v. UPS, No. 2:13-cv-186-FtM-38DNF, 2013 U.S. Dist.

LEXIS 103536, at *15 (M.D. Fla. July 24, 2013) (citing Smith v. Williams, 819 F. Supp. 2d 1264,

1270 (M.D. Fla. 2011)); see also Mercek v. Northwest Airlines Corp., 2007 U.S. Dist. LEXIS

93608, 2007 WL 4557153, at *2 (S.D. Fla. Dec. 20, 2007) (finding plaintiff's allegations that "[a]ll

administrative remedies have been exhausted, or, in the alternative, such exhaustion is either not

required, has been waived or is futile" were sufficient to survive a motion to dismiss). As the

Second Amended Complaint meets these requirements at ¶87, the Defendant’s Motion is due to

be denied.4

                                                 CONCLUSION

    WHEREFORE, the Plaintiff respectfully requests that the Court enter an Order denying

Defendant’s Motion to Dismiss and all other relief the Court deems just and proper.




4       Should the Court conclude that Rule 12(b)(1) applies, the Plaintiffs respectfully request that they be afforded
the opportunity to conduct discovery related to Defendant’s allegation of an alleged failure to exhaust administrative
remedies prior to the Court arriving at any conclusion that there has been such a failure.

                                                         19
Case 2:18-cv-00061-UA-CM Document 39 Filed 11/14/18 Page 20 of 20 PageID 339



                                     Respectfully submitted,



Dated: November 14, 2018             s/ Benjamin H. Yormak
                                     Benjamin H. Yormak
                                     Florida Bar Number 71272
                                     Trial Counsel for Plaintiff
                                     Yormak Employment & Disability Law
                                     9990 Coconut Road
                                     Bonita Springs, Florida 34135
                                     Telephone: (239) 985-9691
                                     Fax: (239) 288-2534
                                     Email: byormak@yormaklaw.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2018, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system. I further certify that I mailed the foregoing document

and the notice of electronic filing by first-class mail to the following non-CM/ECF participants:

None.


                                     s/ Benjamin H. Yormak
                                     Benjamin H. Yormak




                                               20
